                   Case 19-20140                  Doc 39           Filed 04/15/20 Entered 04/15/20For
                                                                                                   18:25:47       Desc
                                                                                                      amended plans     Main
                                                                                                                     only:
Fill in this information to identify your case:
                                                                    Document     Page 1 of 11    ✔ Check if this amended plan is filed prior
                                                                                                 ❑
 Debtor 1                    Tosha                  Yvette                Moore                                              to any confirmation hearing.
                             First Name             Middle Name          Last Name                                           ✔ Check if this amended plan is filed in
                                                                                                                             ❑
 Debtor 2                                                                                                                    response to an initial denial order or a
 (Spouse, if filing)         First Name             Middle Name          Last Name                                           continuance that counted as an initial denial.
                                                                                                                             List the sections which have been changed
 United States Bankruptcy Court for the:                             Eastern District of Texas                               by this amended plan:
 Case number                       19-20140-BTR-13
 (if known)


TXEB Local Form 3015-a
                                                                 CHAPTER 13 PLAN
                                                                                                                                                            Adopted: Dec 2017

Part 1: Notices

               1
To Debtor :            This plan form is designed for use when seeking an initial confirmation order. It sets out options that may be
                       appropriate in some cases, but the presence of an option on the form does not indicate that the option is
                       appropriate in your circumstances. When you file this Plan, you must serve a copy of it upon each party listed
                       on the master mailing list (matrix) of creditors as constituted by the Court on the date of service and
                       evidence that service through a Certificate of Service affixed to this document that attaches a copy of the
                       matrix of creditors which you served. The most current matrix in this case is available under the “Reports”
                       tab of the CM-ECF system.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                     You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do
                     not have an attorney, you may wish to consult one.
                     If you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must file an
                     objection to confirmation of this Plan. An objection to confirmation must be filed at least 14 days before the date set
                     for the plan confirmation hearing. That date is listed in ¶ 9 of the Notice of Chapter 13 Bankruptcy Case issued in this
                     case. The objection period may be extended to 7 days prior to the confirmation hearing under the circumstances
                     specified in LBR 3015(f). In any event, the Court may confirm this plan without further notice if no objection to
                     confirmation is timely filed.

                     Regardless of whether you are listed in the Debtor’s matrix of creditors or in the Debtor’s schedules, you must timely
                     file a proof of claim in order to be paid under this Plan. The deadline for filing claims is listed in ¶ 8 of the Notice of
                     Chapter 13 Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee’s next
                     scheduled distribution date after the Effective Date of the Plan. See § 9.1.

                     The Debtor must check one box on each line to state whether or not the plan includes each of the following
                     items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set
                     out later in the Plan.


1.1     A limit on the amount of an allowed secured claim through a final determination of                                              ❑ Included              ✔ Not
                                                                                                                                                                ❑
        the value of property constituting collateral for such claim, as set forth in § 3.10 of                                                               Included
        this Plan, which may result in a partial payment or no payment at all to the secured
        creditor.


1.2     Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security                                                     ❑ Included              ✔ Not
                                                                                                                                                                ❑
        interest, as set forth in § 3.9 of this Plan.                                                                                                         Included


1.3      Potential termination and removal of lien based upon alleged unsecured status of                                               ❑ Included              ✔ Not
                                                                                                                                                                ❑
         claim of lienholder, as set forth in § 3.11 of this Plan.                                                                                            Included




        1
            The use of the singular term “Debtor” in this Plan includes both debtors when the case has been initiated by the filing of a joint petition by spouses.
             Case 19-20140                        Doc 39         Filed 04/15/20 Entered 04/15/20 18:25:47                                         Desc Main
                                                                  Document     Page 2 of 11
Debtor Moore, Tosha Yvette                                                                    Case number 19-20140-BTR-13



1.4    Nonstandard provisions as set forth in Part 8.                                                                                    ❑ Included     ✔ Not
                                                                                                                                                        ❑
                                                                                                                                                      Included

Part 2: Plan Payments and Length of Plan


2.1   The applicable commitment period for the Debtor is                                36       months.


2.2   Payment Schedule.
                                                                                 th                                      2
      Unless the Court orders otherwise, beginning on the 30 day after the Petition Date or the entry date of any order converting
      this case to Chapter 13, whichever is later, the Debtor will make regular payments to the Trustee throughout the applicable
      commitment period and for such additional time as may be necessary to make the payments to claimants specified in Parts 3
      through 5 of this Plan (the “Plan Term”). The payment schedule shall consist of:

             2
                 The use of the term “Petition Date” in this Plan refers to the date that the Debtor filed the voluntary petition in this case.

      ❑   Constant Payments:               The Debtor will pay                                    per month for                      months.

      ✔
      ❑   Variable Payments: The Debtor will pay make variable plan payments throughout the Plan Term. The proposed schedule
      for such variable payments are set forth in Exhibit A to this Order and are incorporated herein for all purposes.


2.3   Mode of Payment. Regular payments to the Trustee will be made from future income in the following manner:
      [Check one]

      ❑   Debtor will make payments pursuant to a wage withholding order directed to an employer.

      ✔
      ❑   Debtor will make electronic payments through the Trustee’s authorized online payment system.

      ❑   Debtor will make payments by money order or cashier’s check upon written authority of the Trustee.

      ❑   Debtor will make payments by other direct means only as authorized by motion and separate court order.


2.4   Income tax refunds.
      In addition to the regular monthly payments to the Trustee, and in the absence of a court order to the contrary, the Debtor is
      required to:
           (1)     supply a copy of each federal income tax return, including all supporting schedules, filed during the Plan
                   Term to the Trustee within 14 days of filing the return; and
           (2)     remit to the Trustee within 14 days of receipt all federal income tax refunds received by each Debtor
                   during the plan term which will be added to the plan base; provided, however, that the Debtor may retain
                   from each such refund up to $2,000.00 in the aggregate on an annual basis if the Debtor is current on
                   the payment obligations to the Trustee under this Plan at the time of the receipt of such tax refund.
      The Debtor hereby authorizes the Trustee to endorse any federal income tax refund check made payable to the Debtor during
      the plan term.




TXEB Local Form 3015-a           [eff. 12/2017]                                  Chapter 13 Plan                                                                 Page 2
             Case 19-20140                    Doc 39           Filed 04/15/20 Entered 04/15/20 18:25:47                                   Desc Main
                                                                Document     Page 3 of 11
Debtor Moore, Tosha Yvette                                                                 Case number 19-20140-BTR-13



2.5   Additional payments.
      [Check one]

      ✔
      ❑     None. If “None” is checked, the rest of § 2.5 need not be completed.


2.6    Plan Base.
      The total amount due and owing to the Trustee under §§ 2.2 and 2.5 is     $150,400.00      which, when combined with any
      income tax refunds due to the Trustee under § 2.4, any litigation proceeds due to the Trustee under § 9.3, and any other funds
      received by the Trustee on the Debtor’s behalf during the Plan Term, constitutes the “ Plan Base.”

Part 3: Treatment of Secured Claims


3.1   Post-Petition Home Mortgage Payments. [Check one]

      ❑     No Home Mortgage. If “No Mortgage” is checked, the remainder of § 3.1 and § 3.2 need not be completed.

      ✔
      ❑     Home Mortgage Maturing Before or During Plan Term. If “Mortgage Maturing” is checked, the claim will be addressed in
            § 3.4. The remainder of § 3.1 and § 3.2 need not be completed.

      ✔
      ❑     Direct Home Mortgage Payments by Debtor Required.
           On the Petition Date, the Debtor owed the following claims secured only by a security interest in real property that is the
           Debtor’s principal residence. The listed monthly payment amount is correct as of the Petition Date. Such mortgage claims
           (other than related Cure Claims addressed in § 3.2), shall be paid directly by the Debtor in accordance with the pre-petition
           contract, including any rate changes or other modifications required by such documents and noticed in conformity with any
           applicable rules, as such payments become due during the Plan Term. The fulfillment of this requirement is critical to the
           Debtor’s reorganization effort. Any failure by the Debtor to maintain payments to a mortgage creditor during the Plan
           Term may preclude confirmation of this Plan and, absent a subsequent surrender of the mortgage premises, may
                                                                                              3
           preclude the issuance of any discharge order to the Debtor under § 1328(a). The Trustee will monitor the Debtor’s
           fulfillment of this direct payment obligation (“DPO”).

             3
                 All statutory references contained in this Plan refer to the Bankruptcy Code, located in Title 11, United States Code.


                                                                                                                         Monthly Payment         Due Date of
            Mortgage Lienholder                                             Property Address
                                                                                                                         Amount by Debtor      Monthly Payment

 Nelson, Rodney Keith                                          Hwy 49                                                  $277.00                        5
                                                               Jefferson, TX 75657
                                                                                                                      Amount inc:
                                                                                                                      ❑ Tax Escrow
                                                                                                                      ❑ Insurance Escrow
                                                                                                                      ❑ Other

3.2   Curing Defaults and Maintenance of Direct Payment Obligations. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.2 need not be completed.




 TXEB Local Form 3015-a           [eff. 12/2017]                             Chapter 13 Plan                                                          Page 3
               Case 19-20140                  Doc 39   Filed 04/15/20 Entered 04/15/20 18:25:47                  Desc Main
                                                        Document     Page 4 of 11



 Debtor Moore, Tosha Yvette                                              Case number 19-20140-BTR-13


3.3    Secured Claims Protected From § 506 Bifurcation. [Check one]

      ❑       None. If “None” is checked, the remainder of § 3.3 need not be completed.

      ✔
      ❑       910 Claims. The claims listed below were either:
             (1)    incurred within 910 days before the Petition Date and secured by a purchase money security interest in
                    a motor vehicle acquired for the personal use of the Debtor, or
             (2)
             incurred within 1 year of the Petition Date and secured by a purchase money security interest in any other thing of value,
      and are thus statutorily protected from bifurcation under § 506(a) based on collateral value (a “910 Claim”).
      Based upon the Debtor’s election to retain certain personal property that serves as collateral for a 910 Claim, adequate
      protection payments in an initial amount calculated pursuant to LBR 3015(c)(1) shall be paid by the Debtor to the Trustee
      beginning in Month 1 of the Plan for the benefit of holders of allowed 910 Claims secured by personal property as authorized by
      § 1326(a)(1)(C) and LBR 3015(c). Such payments shall be held by the Trustee solely for the benefit of the affected secured
      creditor to the absolute exclusion of the Debtor and all other parties and shall be tendered by the Trustee at the earliest
      practicable time to holders of allowed 910 Claims secured by personal property as listed below, notwithstanding any failure by
      the Debtor to achieve confirmation of this Chapter 13 plan. Adequate protection payments to be distributed by the Trustee are
      subject to the availability of funds and the Trustee is authorized to make pro rata payments if available funds are insufficient to
      pay all adequate protection payments otherwise due. Such adequate protection payments to each affected secured claimant
      shall continue on a monthly basis until the month in which equal monthly payments are initiated to such claimant under the Plan.
      Each 910 Claim constitutes a separate class. Each 910 Claim will be paid in full by the Trustee with post-confirmation interest
      accruing from the Effective Date of the Plan at the plan rate stated below. Upon confirmation of this Plan, the Trustee is
      authorized to initiate monthly payments on an interim basis based upon the projected amount of each 910 Claim listed below until
      such time as the allowed amount of each 910 Claim is established by the filing of a proof of claim in accordance with the
      Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by the Court of any objection thereto, shall
      control over any projected 910 Claim amount.
      If the automatic stay is terminated as to property securing a 910 Claim treated under this subsection at any time during the Plan
      Term, the next distribution by the Trustee on such 910 Claim shall be escrowed pending any possible reconsideration of the stay
      termination. If the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be
      released to the holder of the 910 Claim and regular distributions on that 910 Claim shall be reinstituted. In the event that the stay
      termination remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for
      distribution to other classes under this Plan and the 910 Claim shall thereafter be addressed solely under applicable state law
      procedures and will no longer be treated by the Plan.


                                                                                                                  Equal         Projected
                                                                                                     Plan
                          Claimant                              Adequate           910 Claim                     Monthly          Total
                                                                                                   Interest
                   Collateral Description                  Protection Payment       Amount                       Payment       Payment by
                                                                                                     Rate
                                                                                                                by Trustee       Trustee

 Freedom Truck Finance, LLC                                 $570.00                $39,330.96     5.50 %         Pro-Rata      $45,459.52
Collateral Description
                                                           Month 1 through
 2012 Freightliner Light Duty                               3


 North East Texas Credit Union                              $703.80                $27,755.12     7.00 %         Pro-Rata      $33,596.78
Collateral Description
                                                           Month 1 through
 701 N Cass St Jefferson, TX 75657                          3




TXEB Local Form 3015-a       [eff. 12/2017]                      Chapter 13 Plan                                                    Page 4
               Case 19-20140                 Doc 39   Filed 04/15/20 Entered 04/15/20 18:25:47                   Desc Main
                                                       Document     Page 5 of 11
Debtor Moore, Tosha Yvette                                              Case number 19-20140-BTR-13



                                                                                                                   Equal        Projected
                                                                                                     Plan
                         Claimant                              Adequate            910 Claim                      Monthly         Total
                                                                                                   Interest
                  Collateral Description                  Protection Payment        Amount                        Payment      Payment by
                                                                                                     Rate
                                                                                                                 by Trustee      Trustee

 Peoplefund                                                $779.55                 $40,565.82     5.50 %         Pro-Rata       $47,155.04
Collateral Description
                                                           Month 1 through
 2012 Nissan Sentra                                         3
 701 N Cass St Jefferson, TX 75657

      Insert additional claims as needed.


3.4     Secured Claims Subject to § 506 Bifurcation.
       [Check one]

       ✔
       ❑      None. If “None” is checked, the remainder of § 3.4 need not be completed.


3.5     Direct Payment of Secured Claims Not in Default. [Check one]

       ❑      None. If “None” is checked, the remainder of § 3.5 need not be completed.

       ✔
       ❑   Direct Claims. Each of the following secured claims are designated for direct payment in accordance with the applicable
       contractual documents (a “Direct Claim”). The Debtor represents that each secured claim listed in this subsection was not in
       default on the Petition Date and either: (1) is protected from valuation under § 506(a) and payable at a contractual interest rate
       reasonable under the circumstances; or (2) should otherwise be approved by the Court based upon the justification provided.
       Without such representations by the Debtor, this subsection may not be utilized and claim treatment must instead be
       addressed in § 3.4. Each listed secured claim constitutes a separate class.


                                                         Total
                                                                     Collateral                   Monthly                         Date of
                                                         Claim                      Contract
                       Claimant                                      Value on                     Payment      Party to Make       Final
                                                       Amount on                    Interest
                Collateral Description                                Petition                      per          Payment         Monthly
                                                        Petition                      Rate
                                                                       Date                       Contract                       Payment
                                                         Date

 Five Star Auto                                         $600.00      $11,887.50     0.00 %        $280.00       ❑ Debtor
Collateral Description
                                                                                                                ❑ Co-Debtor ❑
                                                                                                                            Exceeds
 2008 Toyota 128000
                                                                                                                ✔ Third
                                                                                                                ❑           Plan Term
                                                                                                                Party



      Justification:

      Insert additional claims as needed.


3.6     Surrender of Property. [Check one]

       ✔
       ❑      None. If “None” is checked, the remainder of § 3.6 need not be completed.




TXEB Local Form 3015-a      [eff. 12/2017]                    Chapter 13 Plan                                                        Page 5
             Case 19-20140                  Doc 39   Filed 04/15/20 Entered 04/15/20 18:25:47                     Desc Main
                                                      Document     Page 6 of 11
Debtor Moore, Tosha Yvette                                              Case number 19-20140-BTR-13



3.7   Lien Retention.
      The holder of a lien securing payment of a claim addressed in §§ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness
      secured by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing
      payment of any other allowed secured claim that is governed by this Plan shall retain its lien until the earlier of: (1) the total
      satisfaction of the indebtedness secured by the lien as determined under applicable non-bankruptcy law; or (2) the entry of a
      discharge order in favor of the Debtor under § 1328(a). In each instance, the provisions of this subsection may be superseded
      by a subsequent order of the Court.


3.8   Maintenance of Insurance and Post-Petition Taxes Upon Retained Collateral.
      For all property that secures the payment of an indebtedness and which is proposed to be retained by the Debtor under this
      Plan, the Debtor must maintain insurance coverage as required either by the applicable contractual documents governing the
      indebtedness or as may be directed by the Trustee. The Debtor must also pay all ad valorem taxes on property proposed to be
      retained by the Debtor under this Plan as they come due in the post-petition period. Such payment shall be tendered to the
      appropriate taxing authorities in accordance with applicable non-bankruptcy law on or before the last date on which such taxes
      may be paid without penalty.


3.9   Lien Avoidance. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.9 need not be completed.


3.10 Rule 3012 Valuation of Collateral. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.10 need not be completed.


3.11 Lien Removal Based Upon Unsecured Status. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.11 need not be completed.

Part 4: Treatment of Administrative Expenses, DSO Claims and Other Priority Claims


4.1   General
      All allowed priority claims, other than those particular domestic support obligations treated in § 4.5, will be paid in full without
      post-confirmation interest. Where applicable, the Trustee is authorized to initiate monthly payments on an interim basis based
      upon the projected amount of each priority claim listed below until such time as the allowed amount of each priority claim is
      established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim,
      or the final determination by the Court of any objection thereto, shall control over any projected priority claim amount listed
      below.


4.2   Trustee’s Fees.
      The Trustee’s fees are fixed by the United States Trustee pursuant to the provisions of 28 U.S.C. § 586(e)(2) and, pursuant
      thereto, shall be promptly collected and paid from all plan payments received by the Trustee.




TXEB Local Form 3015-a     [eff. 12/2017]                     Chapter 13 Plan                                                         Page 6
              Case 19-20140                  Doc 39     Filed 04/15/20 Entered 04/15/20 18:25:47                  Desc Main
                                                         Document     Page 7 of 11
Debtor Moore, Tosha Yvette                                                   Case number 19-20140-BTR-13



4.3    Attorney’s Fees.

       The total amount of attorney’s fees requested by the Debtor’s attorney in this case is       $4,000.00 . The amount of
           $395.00      was paid to the Debtor’s attorney prior to the Petition Date. The allowed balance of attorney’s fees will be paid
       by the Trustee from the remaining available funds after the payment of required adequate protection payments pursuant to §§
       3.3 and 3.4 of this Plan.
       The allowed balance of attorney’s fees to be awarded to the Debtor’s attorney in this case shall be determined by:

       ✔ LBR 2016(h)(1); ❑ by submission of a formal fee application.
       ❑
            LBR 2016(h)(1): If the attorney’s fee award is determined by the benchmark amounts authorized by LBR 2016(h), the total
            fee shall be the amount designated in LBR 2016(h)(1)(A) unless a certification is filed by the Debtor’s attorney regarding
            the rendition of legal services pertaining to automatic stay litigation occurring during the Benchmark Fee Period outlined in
            that rule. The Trustee is authorized to make the benchmark fee calculation and to recognize the proper enhancement or
            reduction of the benchmark amount in this case without the necessity of court order. No business case supplement to the
            benchmark fee shall be recognized unless a business case designation is granted on or before initial confirmation of the
            Plan.

            Fee Application: If attorney’s fees are determined by the formal fee application process, such fee application shall be
            filed no later than 30 days after the expiration of the Benchmark Fee Period outlined in LBR 2016(h)(1). If no application
            is filed within that period, the determination of the allowed amount of attorney’s fees to the Debtor’s attorney shall revert to
            the benchmark amounts authorized by LBR 2016(h)(1) without the necessity of any further motion, notice or hearing and
            the Trustee shall adjust any distributions in this class accordingly.


4.4    Priority Claims: Domestic Support Obligations (“DSO"). [Check one]

       ✔
       ❑   None. If “None” is checked, the remainder of § 4.4 need not be completed.


4.5    Priority Claims: DSO Assigned/Owed to Governmental Unit and Paid Less Than Full Amount. [Check one]

       ✔
       ❑   None. If “None” is checked, the remainder of § 4.5 need not be completed.


4.6     Priority Claims: Taxes and Other Priority Claims Excluding Attorney’s Fees and DSO Claims. [Check one]

       ❑   None. If “None” is checked, the remainder of § 4.6 need not be completed.

       ✔
       ❑   Other Priority Claims.


              Priority Claimant                               Projected Claim Amount                Projected Monthly Payment by Trustee

 Internal Revenue Service                                                             $2,237.77     Pro-Rata

                                                      ❑    Texas ad valorem tax claim entitled to
                                                      12% annual interest and disbursement
                                                      priority as a secured claim under § 3.4 of
                                                      the Plan.

      Insert additional claims as needed.




TXEB Local Form 3015-a      [eff. 12/2017]                         Chapter 13 Plan                                                    Page 7
              Case 19-20140                  Doc 39        Filed 04/15/20 Entered 04/15/20 18:25:47                  Desc Main
                                                            Document     Page 8 of 11
Debtor Moore, Tosha Yvette                                                    Case number 19-20140-BTR-13



Part 5: Treatment of Nonpriority Unsecured Claims


5.1   Specially Classed Unsecured Claims. [Check one]

      ✔
      ❑    None. If “None” is checked, the remainder of § 5.1 need not be completed.


5.2   General Unsecured Claims.
      Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

      ❑    100% + Interest at                 ;

      ❑    100% + Interest at                     with no future modifications to treatment under this subsection;

      ✔
      ❑    Pro Rata Share: of all funds remaining after payment of all secured, priority, and specially classified unsecured claims.


5.3   Liquidation Analysis: Unsecured Claims Under Parts 4 & 5.
      If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority unsecured
      claims under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan would be paid an
      aggregate sum of approximately                 $0.00           . Regardless of the particular payment treatments elected under
      Parts 4 and 5 of this Plan, the aggregate amount of payments which will be paid to the holders of allowed unsecured claims
      under this Plan will be equivalent to or greater than this amount.

Part 6: Executory Contracts and Unexpired Leases


6.1   General Rule – Rejection. The executory contracts and unexpired leases of the Debtor listed below are ASSUMED and will be
      treated as specified in § 3.2 of the Plan. All other executory contracts and unexpired leases of the Debtor are REJECTED.
      [Check one]

      ✔
      ❑    None. If “None” is checked, the remainder of § 6.1 need not be completed.

Part 7: Vesting of Property of the Estate


7.1   Property of the estate will vest in the Debtor only upon the entry of an order for discharge pursuant to § 1328, in the absence
      of a court order to the contrary.

Part 8: Nonstandard Plan Provisions


      ✔
      ❑   None. If “None” is checked, the rest of Part 8 need not be completed.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official TXEB Form or any deviation from it. Any nonstandard provision set out elsewhere in this Plan is void. Even if
set forth below, any nonstandard provision is void unless the “Included” box is checked in § 1.4 of this Plan.




TXEB Local Form 3015-a      [eff. 12/2017]                           Chapter 13 Plan                                              Page 8
              Case 19-20140                 Doc 39   Filed 04/15/20 Entered 04/15/20 18:25:47                   Desc Main
                                                      Document     Page 9 of 11
Debtor Moore, Tosha Yvette                                             Case number 19-20140-BTR-13



Part 9: Miscellaneous Provisions


9.1     Effective Date. The effective date of this Plan shall be the date upon which the order confirming this Plan becomes a final,
        nonappealable order.


9.2     Plan Disbursement Order. Unless the Court orders otherwise, disbursements by the Trustee under this Plan shall occur in the
        following order: (1) Trustee’s fees under § 4.2 upon receipt; (2) adequate protection payments under §§ 3.3 and 3.4; (3) allowed
        attorney fees under § 4.3; (4) secured claims under §§ 3.2, 3.3 and 3.4 concurrently; (5) DSO priority claims under §§ 4.4 and
        4.5 concurrently; (6) non-DSO priority claims under § 4.6; (7) specially classed unsecured claims under § 5.1; and (8) general
        unsecured claims under § 5.2.


9.3     Litigation Proceeds. No settlement of any litigation prosecuted by the Debtor during the Plan Term shall be consummated
        without the consent of the Chapter 13 Trustee and, except as otherwise authorized by the Trustee, all funds received by the
        Debtor, or any attorney for the Debtor, shall be immediately tendered to the Chapter 13 Trustee for satisfaction of any
        authorized exemption claim of the Debtor, with the remainder of the funds dedicated as an additional component of the plan
        base.

Part 10: Signatures



✘                /s/ Randy Leigh Tipton                                Date         04/15/2020
      Signature of Attorney for Debtor(s)



✘      /s/ Tosha Yvette Moore                                          Date        04/15/2020
      Tosha Yvette Moore




✘                                                                      Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)



By filing this document, the attorney for the Debtor or any self-represented Debtor certifies to the Court that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in TXEB Local Form 3015-a, other than any
nonstandard provisions included in Part 8, and that the foregoing proposed Plan contains no nonstandard provisions other
than those included in Part 8.




TXEB Local Form 3015-a     [eff. 12/2017]                     Chapter 13 Plan                                                      Page 9
            Case 19-20140                 Doc 39   Filed 04/15/20 Entered 04/15/20 18:25:47                 Desc Main
                                                   Document      Page 10 of 11
Debtor Moore, Tosha Yvette                                          Case number 19-20140-BTR-13



Part 11: Certificate of Service to Matrix as Currently Constituted by the Court


I hereby certify that the above and foregoing document was served upon all of the parities as listed on the attached master mailing
(matrix) as constituted by the Court on the date of service either by mailing a copy of same to them via first class mail and/or
electronic notification on    04/15/2020    .

                                                                                X            /s/ Randy Leigh Tipton
                                                                                Signature of Attorney for Debtor(s)




TXEB Local Form 3015-a   [eff. 12/2017]                    Chapter 13 Plan                                                    Page 10
                 Case 19-20140        Doc 39    Filed 04/15/20 Entered 04/15/20 18:25:47         Desc Main
                                                Document      Page 11 of 11
                                              UNITED STATES BANKRUPTCY COURT
                                                 EASTERN DISTRICT OF TEXAS
                                                     MARSHALL DIVISION

IN RE: Moore, Tosha Yvette                                                     CASE NO 19-20140-BTR-13

                         Debtor(s)                                             CHAPTER 13

                                         EXHIBIT "B" - VARIABLE PLAN PAYMENTS

                                PROPOSED PLAN OF REPAYMENT (VARIABLE PAYMENTS INTO THE PLAN)




 Month / Due Date Payment                        Month / Due Date Payment                   Month / Due Date Payment

 1   10/19/2019     $800.00                       21 6/19/2021    $2,900.00                 41 2/19/2023    $2,900.00

 2   11/19/2019     $800.00                       22 7/19/2021    $2,900.00                 42 3/19/2023    $2,900.00

 3   12/19/2019     $800.00                       23 8/19/2021    $2,900.00                 43 4/19/2023    $2,900.00

 4   1/19/2020      $800.00                       24 9/19/2021    $2,900.00                 44 5/19/2023    $2,900.00

 5   2/19/2020      $1,000.00                     25 10/19/2021   $2,900.00                 45 6/19/2023    $2,900.00

 6   3/19/2020      $1,000.00                     26 11/19/2021   $2,900.00                 46 7/19/2023    $2,900.00

 7   4/19/2020      $1,000.00                     27 12/19/2021   $2,900.00                 47 8/19/2023    $2,900.00

 8   5/19/2020      $1,000.00                     28 1/19/2022    $2,900.00                 48 9/19/2023    $2,900.00

 9   6/19/2020      $1,000.00                     29 2/19/2022    $2,900.00                 49 10/19/2023   $2,900.00

 10 7/19/2020       $1,000.00                     30 3/19/2022    $2,900.00                 50 11/19/2023   $2,900.00

 11 8/19/2020       $1,000.00                     31 4/19/2022    $2,900.00                 51 12/19/2023   $2,900.00

 12 9/19/2020       $1,000.00                     32 5/19/2022    $2,900.00                 52 1/19/2024    $2,900.00

 13 10/19/2020      $2,900.00                     33 6/19/2022    $2,900.00                 53 2/19/2024    $2,900.00

 14 11/19/2020      $2,900.00                     34 7/19/2022    $2,900.00                 54 3/19/2024    $2,900.00

 15 12/19/2020      $2,900.00                     35 8/19/2022    $2,900.00                 55 4/19/2024    $2,900.00

 16 1/19/2021       $2,900.00                     36 9/19/2022    $2,900.00                 56 5/19/2024    $2,900.00

 17 2/19/2021       $2,900.00                     37 10/19/2022   $2,900.00                 57 6/19/2024    $2,900.00

 18 3/19/2021       $2,900.00                     38 11/19/2022   $2,900.00                 58 7/19/2024    $2,900.00

 19 4/19/2021       $2,900.00                     39 12/19/2022   $2,900.00                 59 8/19/2024    $2,900.00

 20 5/19/2021       $2,900.00                     40 1/19/2023    $2,900.00                 60 9/19/2024    $2,900.00
